UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4148
KEVIN DARNELL ANDERSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                            (CR-98-309)

                      Submitted: March 23, 2001

                       Decided: April 5, 2001

   Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Paul S. Rosenzweig, ROSENZWEIG LAW OFFICE, L.L.P., Wash-
ington, D.C., for Appellant. Lynne A. Battaglia, United States Attor-
ney, Rod J. Rosenstein, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ANDERSON
                                OPINION

PER CURIAM:

   Kevin Darnell Anderson was convicted of being a felon in posses-
sion of a firearm. He was convicted by jury and sentenced to 96
months imprisonment. Anderson raises four issues on appeal. For the
reasons that follow, we affirm.

   First, Anderson alleges that the district court erred by denying his
motion to suppress his confession to owning the gun at issue. We do
not find that the district court erred in either its factual or legal finding
that Anderson voluntarily admitted the gun was his and thus his state-
ments should not be suppressed as the product of an improper interro-
gation. See United States v. Allen, 159 F.3d 832, 838 (4th Cir. 1998)
(stating standards of review); Rhode Island v. Innis, 446 U.S. 291,
301-02 (1980) ("police surely cannot be held accountable for the
unforeseeable results of their words or actions"); see also United
States v. Gonzales, 121 F.3d 928, 939-40 & n.7 (5th Cir. 1997) (clari-
fication of spontaneous statement is not considered an interrogation).

   Second, we do not find that the district court abused its broad dis-
cretion by admitting certain evidence, United States v. Bostian, 59
F.3d 474, 480 (4th Cir. 1995), or that Anderson was unduly preju-
diced thereby. United States v. Love, 134 F.3d 595, 603 (4th Cir.
1998).

   Next, this court has rejected Anderson’s assertion that his convic-
tion and sentence has been rendered invalid by the Supreme Court’s
opinion in Apprendi v. New Jersey, 530 U.S. 466 (2000). See United
States v. Kinter, 235 F.3d 192, 199-200 (4th Cir. 2000), cert. denied,
2001 WL 185105 (U.S. Mar. 19, 2001) (No. 00-8591); United States
v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000).

   Finally, we do not find that the district court clearly erred by refus-
ing to grant Anderson’s motion for a downward departure. United
States v. Holt, 79 F.3d 14, 17 (4th Cir. 1996). Anderson failed to qual-
ify as one of the "rare situations" where a defendant may go to trial
and still qualify for the departure. U.S. Sentencing Guidelines Manual
§ 3E1.1 comment. (n.2) (1998).
                     UNITED STATES v. ANDERSON                     3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED